Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-13 are canceled.
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites:

1. (original) An operating method of a three-dimensional (3D) face diagnosis apparatus for obtaining 3D image information including face depth information of the front and side views of a face of a user by capturing the face by elevating a camera in the direction of a vertical axis and rotating the camera about the vertical axis along a capturing trajectory around the face of the user by means of a camera moving instrument, the operating method performed at least temporarily by a computer, the operating method comprising: 
capturing a face region of a user in the direction from center of the face to the right chin; 
capturing the face region in the direction from the right chin to the right forehead; 
capturing the face region in the direction from the right forehead to the left chin; 
capturing the face region in the direction from the left chin to the left forehead; and 
capturing the face region in the direction from the left forehead to center of the face.

Regarding claim 1, US 2019/0083219 A1 (“Sharer”) discloses an operating method of a three-dimensional (3D) face diagnosis apparatus for obtaining 3D image information (e.g. see system 100, e.g. see Fig. 3, and methods wherein a three-dimensional scan is performed, e.g. see at least paragraph [0078]) including face depth information of the front and side views of a face of a user (e.g. see depth measurement, e.g. see paragraph [0093], of the system 100 as shown in Fig. 3) by capturing the face by elevating a camera in the direction of a vertical axis (e.g. see up and down arrow in Fig. 3 that elevates sensors 112) and rotating the camera about the vertical axis along a capturing trajectory around the face 
Although Sharer discloses capturing the face region, Sharer differs from the present invention in that it fails to particularly disclose 
capturing a face region of a user in the direction from center of the face to the right chin; 
capturing the face region in the direction from the right chin to the right forehead; 
capturing the face region in the direction from the right forehead to the left chin; 
capturing the face region in the direction from the left chin to the left forehead; and 
capturing the face region in the direction from the left forehead to center of the face.

KR 10-2014-0029399 (“Son Woo”) merely teaches to using hand-held scanner to capture the front side, the left, the right of the face. Similarly, US 2015/0157243 A1 (“Do”) merely teaches a facial image 610’ including demarcated facial areas. Son Woo and Do fail to reasonably teach and cure the deficiency of Sharer.
Additional prior art KR 10-1810959, CN 101825839 A, and JP 2009-005845 A are relevant but also do not appear to cure the deficiency of Sharer. 

Independent claim 5 and 9 have similar limitations. Thus, the closest prior art Sharer, Son Woo and Do fail to anticipate or render the above underlined limitations in combination with the claim limitations as a whole obvious. Since claims 2-4 and 6-8 are dependent claims to claim 1 and 5, respectively, therefore claims 1-9 are allowable over the prior art of record because the references, taken individually or in combination, fail to particularly disclose each and every element of independent claims 1, 5 and 9. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharer, US 2019/0083219 A1,  discloses systems and methods of facial feature scanning
Do et al., US 2015/0157243 A1, discloses a health state determining method and apparatus using facial image
Dai, KR 101810959 B1, discloses a 3D diagnosis equipment for a face skin
Miyazaki, JP 2009005845 A, discloses a skin diagnostic apparatus for diagnosing state of skin has three-dimensional shape measurement unit for performing non-contact three-dimensional shape measurement of wrinkles area detected from face image data
Li, CN 1432481 A, discloses scanning the decomposition engraving portrait and its device
Jin et al., CN 101825839 A, discloses a rotary raster scanning image collection technology

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/Francis Geroleo/Primary Examiner, Art Unit 2485